 

Exhibit 10.3

 

SKY FINANCIAL GROUP, INC.

 

2002 STOCK OPTION AND STOCK APPRECIATION RIGHTS PLAN

 

This is the Sky Financial Group, Inc. 2002 Stock Option and Stock Appreciation
Rights Plan (“Plan”) of Sky Financial Group, Inc. (the “Corporation” or
“Company”), an Ohio corporation, under which (1) Incentive Stock Options and/or
Nonqualified Options to acquire shares of the Stock, and (2) Stock Appreciation
Rights, may be granted from time to time to certain Eligible Persons of the
Corporation and of any of its subsidiaries, including, without limitation, Sky
Bank (collectively, the “Subsidiaries,” and, individually, a Subsidiary),
subject to the following provisions:

 

ARTICLE I

DEFINITIONS

 

The following terms shall have the meanings set forth below. Additional terms
defined in this Plan shall have the meanings ascribed to them when first used
herein.

 

Board. The Board of Directors of Sky Financial Group, Inc.

 

Change In Control Transaction. The occurrence of any one or more of the
following:

 

  (a)   Individuals who constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent thereto whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval by the
shareholders pursuant to a proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

  (b)   Any “person” (as such term is defined in Section 3(a)(9) of the 1934 Act
and as used in Sections 13(d)(3) and 14(d)(2) of the 1934 Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this Section 13(b)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (i) by the Company or any Subsidiary, (ii) by any employee benefit
plan (or related trust)

 



--------------------------------------------------------------------------------

 

sponsored or maintained by the Company or any Subsidiary or (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities.

 

  (c)   The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than sixty percent (60%) of the total voting power of (x) the company
resulting from such Business Combination (the “Surviving Company”), or (y) if
applicable, the ultimate parent company that directly or indirectly has
beneficial ownership of one hundred percent (100%) of the voting securities
eligible to elect directors of the Surviving Company (the “Parent Company”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination; (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Company or the Parent Company),
is or becomes the beneficial owner, directly or indirectly, of twenty-five
percent (25%) or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Company (or, if there is no
Parent Company, the Surviving Company); and (iii) at least fifty percent (50%)
of the members of the board of directors of the Parent Company (of, if there is
no Parent Company, the Surviving Company) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination; or

 

  (d)   The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

 

Notwithstanding the foregoing, a Change in Control Transaction shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than twenty-five percent (25%) of the Company Voting Securities as a result of
the acquisition of Company Voting Securities by the Company which reduces the
number of Company Voting Securities outstanding; provided, however, that if
after such acquisition by the Company such person becomes the beneficial owner
of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control Transaction shall then occur.

 

Code. The Internal Revenue Code of 1986, as amended, together with the rules and
regulations promulgated thereunder.

 

Committee. The Compensation Committee of the Board.

 

-2-



--------------------------------------------------------------------------------

 

Common Stock. The common stock of the Corporation.

 

Death. The date of death (as established by the relevant death certificate) of
an Eligible Person who has received Rights.

 

Director Option. The award of a Nonqualified Option to a Nonemployee Director
pursuant to Article V.

 

Director Option Agreement. The agreement entered into with respect to a Director
Option pursuant to Article V.

 

Disability. The date on which an Eligible Person who has received Rights becomes
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Code, which shall be determined by the Committee on the basis of such medical or
other evidence as it may reasonably require or deem appropriate.

 

Effective Date. The date as of which this Plan is effective, which shall be the
date it is approved by the Company’s shareholders.

 

Eligible Persons. Any (i) Employee employed by the Company or a Subsidiary as an
employee, including officers and prospective employees (conditioned upon them
becoming employees) who are from time to time responsible for the management,
growth and protection of the business of the Company and its Subsidiaries, or
(ii) Nonemployee Director, and who, in each case, meets the following
conditions:

 

(1) If no Registration shall have occurred with respect to the Rights or Stock
underlying the Rights granted, such individual must have such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the investment involved in the receipt and/or
exercise of a Right.

 

(2) Such individual, being otherwise an Eligible Person under the foregoing
items, shall have been selected by the Committee, with the approval of the
Board, as a person to whom a Right or Rights shall be granted under the Plan.

 

Employee. An individual with whom the Corporation or a Subsidiary has the legal
and bona fide relationship of employer and employee. In determining whether such
relationship exists, the regulations of the United States Treasury Department
relating to the determination of such relationship for the purpose of collection
of income tax at the source on wages shall be applied.

 

Employee Optionee. An Eligible Person Employee who is granted Options pursuant
to Article III hereof.

 

Fair Market Value. With respect to Common Stock and the granting of ISOs
pursuant to this Plan, the market price per share of such Common Stock
determined by the Committee, consistent with the requirements of Section 422 of
the Code and to the extent consistent therewith, as follows, as of the date
specified in the context within which such term is used:

 

 

 

-3-



--------------------------------------------------------------------------------

 

  (i)   if the Common Stock was traded on a stock exchange on the date in
question, then the Fair Market Value will be equal to the closing price reported
by the applicable composite-transactions report for such date;

 

  (ii)   if the Common Stock was traded over-the-counter on the date in
question, and was classified as a national market issue, then the Fair Market
Value will be equal to the last transaction price quoted by the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”),
National Market System (“NMS”);

 

  (iii)   if the Common Stock was traded over-the-counter on the date in
question but was not classified as a national market issue, then the Fair Market
Value will be equal to the average of the last reported representative bid and
asked prices quoted by the NASDAQ for such date; and

 

  (iv)   if none of the foregoing provisions is applicable, then the Fair Market
Value will be determined by the Committee in good faith on such basis as it
deems appropriate, subject to the approval of the Board. In such case, the
Committee shall maintain a written record of its method of determining Fair
Market Value.

 

ISO. An “incentive stock option” as defined in Section 422 of the Code.

 

Just Cause Termination. A termination of employment for cause by the Corporation
or a Subsidiary of an Employee who is an Eligible Person.

 

Nonemployee Director. A director of the Company or of a Subsidiary who is not
also an Employee.

 

Nonqualified Option. Any Option granted under this Plan whether designated by
the Committee as a Nonqualified Option or any Option designated as an ISO but
which, for any reason, fails to qualify as an ISO pursuant to Section 422 of the
Code and the rules and regulations thereunder.

 

Option Agreement. The agreement between the Corporation and an Employee Optionee
with respect to Options granted to such Employee Optionee under Article III.

 

Options. ISOs and Nonqualified Options are collectively referred to herein as
“Options”; provided, however, whenever reference is specifically made only to
ISOs or Nonqualified Options, such reference shall be deemed to be made to the
exclusion of the other.

 

Plan Pool. A total of two million forty-six thousand one hundred seventy-eight
(2,046,178) of authorized, but unissued, shares of Common Stock, as adjusted
pursuant to Section 2.3(b), which shall be available as Stock under this Plan.

 

Registration. The registration by the Corporation under the 1933 Act and
applicable state “Blue Sky” and securities laws of this Plan, the offering of
Rights under this Plan, the offering of Stock under this Plan, and/or the Stock
acquirable under this Plan.

 

-4-



--------------------------------------------------------------------------------

 

Retirement. “Retirement” shall mean the termination of an Eligible Person’s
employment under conditions which would constitute “normal retirement” or “early
retirement” under any tax qualified retirement plan maintained by the
Corporation or a Subsidiary except in the case of a Just Cause Termination.

 

Rights. The rights to exercise, purchase or receive any one or more of the
Options and SARs described herein.

 

Rights Agreement. Either an Option Agreement or a SAR Agreement.

 

SAR. The stock appreciation right of a SAR Recipient to receive cash when, as,
and in the amount described in Article IV.

 

SAR Agreement. The agreement between the Corporation and a SAR Recipient with
respect to the SAR awarded to the SAR Recipient, including such terms and
conditions as are necessary or appropriate under Article IV.

 

SEC. The Securities and Exchange Commission.

 

Stock. The shares of Common Stock in the Plan Pool available for grants of
Rights.

 

Tax Withholding Liability. All federal and state income taxes, social security
tax, and any other taxes applicable to the compensation income arising from the
transaction required by applicable law to be withheld by the Corporation or any
Subsidiary.

 

Transfer. The sale, assignment, transfer, conveyance, pledge, hypothecation,
encumbrance, loan, gift, attachment, levy upon, assignment for the benefit of
creditors, by operation of law (by will or descent and distribution), transfer
by a qualified domestic relations order, a property settlement or maintenance
agreement, transfer by result of the bankruptcy laws or otherwise of a share of
Stock or of a Right.

 

1933 Act. The Securities Act of 1933, as amended, together with the rules and
regulations promulgated thereunder.

 

1934 Act. The Securities Exchange Act of 1934, as amended, together with the
rules and regulations promulgated thereunder.

 

ARTICLE II

GENERAL

 

SECTION 2.1. PURPOSE.

 

The purpose of this Plan is to (i) attract, secure, and retain qualified
employees of outstanding ability and to provide additional motivation to such
employees to exert their best efforts on behalf of the Corporation and its
Subsidiaries, and (ii) to increase the proprietary interest of Nonemployee
Directors in the success of the Corporation and its Subsidiaries and to enhance
the Company’s ability to retain and attract experienced and knowledgeable
directors.

 

-5-



--------------------------------------------------------------------------------

 

These objectives will be promoted through the granting of Rights to designated
Eligible Persons and pursuant to the terms of this Plan.

 

SECTION 2.2. ADMINISTRATION.

 

  (a)   The Plan shall be administered by the Committee. Subject to the
provisions of SEC Rule 16b-3(d), the Committee may designate any officers or
Employees to assist in the administration of the Plan, to execute documents on
behalf of the Committee and to perform such other ministerial duties as may be
delegated to them by the Committee.

 

  (b)   Subject to the provisions of the Plan, the determinations (but not the
interpretation and construction of any provision of the Plan which shall be
solely in the discretion of the Committee) by the Committee shall be recommended
to the Board for approval, and when so approved by the Board shall be final and
conclusive upon persons affected thereby. By way of illustration and not of
limitation, the Committee shall have the discretion, without the approval by the
Board:

 

  (i)   to construe and interpret the Plan and all Rights granted hereunder and
to determine the terms and provisions (and amendments thereof) of the Rights
granted under the Plan (which need not be identical);

 

  (ii)   to define the terms used in the Plan and in the Rights granted
hereunder;

 

  (iii)   to prescribe, amend and rescind the rules and regulations relating to
the Plan;

 

  (iv)   to interpret whether leaves of absence which may be granted to Eligible
Persons by the Company constitute terminations of employment for the purposes of
the Plan; and

 

  (v)   to make all other determinations and interpretations necessary or
advisable for the administration of the Plan.

 

By way of further illustration and not of limitation, the Committee shall have
the discretion with the approval of the Board:

 

  (vi)   to determine the Eligible Persons to whom and the time or times at
which such Rights shall be granted;

 

  (vii)   to determine the number of shares to Stock, as and when applicable, to
be subject to each Right; and

 

  (viii)   to determine the exercise price or other relevant purchase price or
value pertaining to a Right.

 

 

 

-6-



--------------------------------------------------------------------------------

 

  (c)   Notwithstanding the foregoing, or any other provision of this Plan, the
Committee will have no authority to determine any matters, or exercise any
discretion, to the extent that the power to make such determinations or to
exercise such discretion would cause the loss of the exemption under SEC Rule
16b-3 of any grant or award hereunder.

 

  (d)   It shall be in the discretion of the Committee, subject to approval by
the Board, to grant Options to purchase shares of Stock which qualify as ISOs
under the Code or which will be given tax treatment as Nonqualified Options. Any
Options granted which fail to satisfy the requirements for ISOs shall
automatically become Nonqualified Options.

 

  (e)   In the event Registration occurs, the Corporation shall make available
to Eligible Persons receiving Rights and/or shares of Stock in connection
therewith all disclosure documents required under such federal and state laws.
If such Registration shall not occur, the Committee shall be responsible for
supplying the recipient of a Right and/or shares of Stock in connection
therewith with such information about the Corporation as is contemplated by the
federal and state securities laws in connection with exemptions from the
registration requirements of such laws, as well as providing the recipient of a
Right with the opportunity to ask questions and receive answers concerning the
Corporation and the terms and conditions of the Rights granted under this Plan.

 

In addition, if such Registration shall not occur, the Committee shall be
responsible for determining the maximum number of Eligible Persons and the
suitability of particular persons to be Eligible Persons in order to comply with
applicable federal and state securities statutes and regulations governing such
exemptions.

 

  (f)   In determining the Eligible Persons to whom Rights may be granted and
the number of shares of Stock to be covered by each Right, the Committee and the
Board shall take into account the nature of the services rendered by such
Eligible Persons, their present and potential contributions to the success of
the Corporation and/or a Subsidiary and such other factors as the Committee and
the Board shall deem relevant. An Eligible Person who has been granted a Right
under this Plan may be granted an additional Right or Rights under this Plan if
the Committee and the Board shall so determine. If, pursuant to the terms of
this Plan, or otherwise in connection with this Plan, it is necessary that the
percentage of Stock ownership of an Eligible Person be determined, the ownership
attribution provisions set forth in Section 424(d) of the Code shall be
controlling.

 

  (g)   The granting of Rights pursuant to this Plan is in the exclusive
discretion of the Board, and until the Board acts, no individual shall have any
rights under this Plan. The terms of this Plan shall be interpreted in
accordance with this intent.

 

-7-



--------------------------------------------------------------------------------

 

SECTION 2.3. STOCK AVAILABLE FOR RIGHTS.

 

  (a)   The total number of shares of Stock for which, or with respect to which,
Rights may be granted under this Plan shall be those designated in the Plan
Pool. In the event that a Right granted under this Plan to any Eligible Person
expires or is terminated or is unexercised as to any shares of Stock covered
thereby, such shares of Stock thereafter shall be deemed available in the Plan
Pool for the granting of Rights under this Plan; provided, however, if the
expiration or termination date of a Right is beyond the term of existence of
this Plan as described in Section 6.3, then any shares of Stock covered by
unexercised or terminated Rights shall not reactivate the existence of this
Plan.

 

  (b)   In the event the outstanding shares of Common Stock are increased,
decreased, changed into or exchanged for a different number or kind of
securities as a result of a stock split, reverse stock split, stock dividend,
recapitalization, merger, share exchange, acquisition, combination or
reclassification, appropriate proportionate adjustments will be made in: (i) the
aggregate number and/or kind of shares of Stock in the Plan Pool that may be
issued pursuant to the exercise of, or that are underlying, Rights granted
hereunder; (ii) the exercise or other purchase price or value pertaining to, and
the number and/or kind of shares of Stock called for with respect to, or
underlying, each outstanding Right granted hereunder; and (iii) other rights and
matters determined on a per share basis under this Plan or any Rights Agreement.
Any such adjustments will be made only by the Committee, subject to approval by
the Board, and when so approved will be effective, conclusive and binding for
all purposes with respect to this Plan and all Rights then outstanding. No such
adjustments will be required by reason of the issuance or sale by the
Corporation for cash of additional shares of its Common Stock or securities
convertible into or exchangeable for shares of its Common Stock.

 

  (c)   The grant of a Right pursuant to this Plan shall not affect in any way
the right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge or
to consolidate or to dissolve, liquidate, or sell, or transfer all or any part
of its business or assets.

 

  (d)   No fractional shares of Stock shall be issued under this Plan.

 

SECTION 2.4. SEVERABLE PROVISIONS.

 

The Corporation intends that the provisions of each of Articles III, IV and V,
in each case together with Articles I and II, shall each be deemed to be
effective on an independent basis, and that if one or more of such Articles, or
the operative provisions thereof, shall be deemed invalid, void or voidable, the
remainder of such Articles shall continue in full force and effect.

 

-8-



--------------------------------------------------------------------------------

 

ARTICLE III

EMPLOYEE OPTIONS

 

SECTION 3.1. GRANT OF OPTIONS.

 

  (a)   The Company may grant Options to Employees who are Eligible Persons as
provided in this Article III. Options will be deemed granted pursuant to this
Article III only upon (i) authorization by the Committee, (ii) the approval of
such grant by the Board, and (iii) the execution and delivery of an Option
Agreement by the Eligible Person Employee (the “Employee Optionee”) and a duly
authorized officer of the Company. Options will not be deemed granted hereunder
merely upon authorization of such grant by the Committee. The aggregate number
of shares of Stock potentially acquirable under all Options granted shall not
exceed the total number of shares of Stock remaining in the Plan Pool, less all
shares of Stock potentially acquired under, or underlying, all other Rights
outstanding under this Plan.

 

  (b)   Subject to approval by the Board, the Committee shall designate, at the
time a grant is authorized, Options as either ISOs or Nonqualified Options. In
accordance with Section 422(d) of the Code, the aggregate Fair Market Value
(determined as of the date an ISO is granted) of the shares of Stock as to which
an ISO may first become exercisable by an Employee Optionee in a particular
calendar year (pursuant to Article III and all other plans of the Company and/or
its Subsidiaries) may not exceed $100,000 (the “$100,000 Limitation”). If an
Employee Optionee is granted Options in excess of the $100,000 Limitation, or if
such Options otherwise become exercisable with respect to a number of shares of
Stock which would exceed the $100,000 Limitation, such excess Options shall be
Nonqualified Options instead of ISOs.

 

  (c)   Notwithstanding the foregoing, the Board may delegate authority to the
Company’s Chief Executive Officer to grant specified numbers of Options (as
determined by the Board from time to time and during such time periods
determined by the Board) to existing or prospective Employees as the Chief
Executive Officer determines appropriate without further action of the Board.

 

SECTION 3.2. EXERCISE PRICE.

 

Subject to approval by the Board, the initial exercise price of each Option
granted under this Plan (the “Exercise Price”) shall be determined by the
Committee; provided, however, that the Exercise Price of an ISO shall not be
less than (i) the Fair Market Value of the Common Stock on the date of grant of
the Option, in the case of any Eligible Person who does not own capital stock of
the Company possessing more than ten percent (10%) of the total combined voting
power of all classes of the capital stock of the Company (within the meaning of
Section 422(b)(6) of the Code), or (ii) one hundred ten percent (110%) of such
Fair Market Value in the case of any Eligible Person who owns stock in excess of
such amount.

 

-9-



--------------------------------------------------------------------------------

 

SECTION 3.3. TERMS AND CONDITIONS OF OPTIONS.

 

  (a)   All Options must be granted within ten (10) years of the Effective Date.

 

  (b)   The Committee, subject to approval by the Board, may grant ISOs and
Nonqualified Options, either separately or jointly, to an Employee Optionee.

 

  (c)   Each grant of Options shall be evidenced by an Option Agreement in form
and substance satisfactory to the Committee in its discretion, consistent with
the provisions of this Article III.

 

  (d)   At the discretion of the Committee, an Employee Optionee, as a condition
to the granting of an Option, may be required to execute and deliver to the
Company a nonsolicitation and/or noncompetition agreement approved by the
Committee.

 

  (e)   Nothing contained in Article III, any Option Agreement, or any other
agreement executed in connection with the granting of an Option under this
Article III will confer upon any Employee Optionee any right with respect to the
continuation of his or her status as an Employee of the Company or any of its
Subsidiaries.

 

  (f)   Except as otherwise provided herein, each Option Agreement shall specify
the period or periods of time within which each Option or portion thereof will
first become exercisable (the “Vesting Period”) with respect to the total number
of shares of Stock acquirable thereunder; provided, however, that unless
otherwise specified in the Option Agreement, the Vesting Period of each Option
shall be as follows:

 

Time

--------------------------------------------------------------------------------

    

Amount Exercisable

--------------------------------------------------------------------------------

After second year anniversary of date of grant:

    

40%

After third year anniversary of date of grant:

    

60%

After fourth year anniversary of date of grant:

    

80%

After fifth year anniversary of date of grant:

    

100%

 

; provided, however, that in the event of an Employee Optionee’ s Retirement,
Death or Disability or a Change in Control Transaction, any Option then
outstanding shall become fully vested and immediately exercisable unless the
applicable Option Agreement provides otherwise.

 

  (g)   Not less than one hundred (100) shares of Stock may be purchased at any
one time through the exercise of an Option unless the number of shares of Stock
purchased equals the total number at that time purchasable under all Options
granted to the Employee Optionee.

 

-10-



--------------------------------------------------------------------------------

 

  (h)   An Employee Optionee shall have no rights as a shareholder of the
Company with respect to any shares of Stock covered by Options granted to the
Employee Optionee until payment in full of the Exercise Price by such Employee
Optionee for the shares being purchased. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such Stock is fully paid for, except as provided in Section 2.3(b).

 

SECTION 3.4. EXERCISE OF OPTIONS.

 

  (a)   An Employee Optionee must be an Eligible Person at all times from the
date of grant until the exercise of the Options granted, except as provided in
Section 3.5(b).

 

  (b)   An Option may be exercised to the extent exercisable (i) by giving
written notice of exercise to the Company, specifying the number of full shares
of Stock to be purchased and, if applicable, accompanied by full payment of the
Exercise Price thereof and the amount of the Tax Withholding Liability pursuant
to Section 3.4(c) below; and (ii) by giving assurances satisfactory to the
Company that the shares of Stock to be purchased upon such exercise are being
purchased for investment and not with a view to resale in connection with any
distribution of such shares in violation of the 1933 Act; provided, however,
that in the event the prior occurrence of the Registration or in the event
resale of such Stock without such Registration would otherwise be permissible,
this second condition will be inoperative if, in the opinion of counsel for the
Company, such condition is not required under the 1933 Act or any other
applicable law, regulation or rule of any governmental agency.

 

  (c)   As a condition to the issuance of the shares of Stock upon full or
partial exercise of a Nonqualified Option, the Employee Optionee will pay to the
Company in cash, or in such other form as the Committee may determine in its
discretion, the amount of the Company’s Tax Withholding Liability required in
connection with such exercise.

 

  (d)   The Exercise Price of an Option shall be payable to the Company either
(i) in United States dollars, in cash or by check, or money order payable to the
order of the Company, or (ii) unless the applicable Option Agreement provides
otherwise, through the delivery of shares of Stock owned by the Employee
Optionee having a Fair Market Value as of the date of delivery equal to the
Exercise Price, or (iii) at the discretion of the Committee, by a combination of
(i) and (ii) above, or (iv) unless the applicable Option Agreement provides
otherwise, at the discretion of the Committee and to the extent permitted by
law, by cashless exercise through a broker or by such other method as the
Committee may from time to time prescribe, or (v) in the case of a Nonqualified
Option, in accordance with the provisions of Article III Deferral of Stock
Option Income and related provisions of the Sky Financial Group, Inc.
Non-Qualified Retirement Plan (or any successor plan thereto).

 

-11-



--------------------------------------------------------------------------------

 

SECTION 3.5. TERM AND TERMINATION OF OPTIONS.

 

  (a)   Subject to approval by the Board, the Committee shall determine, and
each Option Agreement shall state, the expiration date or dates of each Option,
but such expiration date shall be not later than ten (10) years after the date
such Option was granted (the “Option Period”). In the event an ISO is granted to
a 10% Shareholder, the expiration date or dates of each Option Period shall be
not later than five (5) years after the date such ISO is granted. Subject to
approval by the Board, the Committee may extend the expiration date or dates of
an Option Period of any Nonqualified Option after such date was originally set;
provided, however such expiration date may not exceed the maximum expiration
date described in this Section 3.5(a).

 

  (b)   Prior to the expiration of the Option Period of a Nonqualified Option,
the unexercised Nonqualified Option shall automatically and without notice
expire and become null and void at the time of the earliest to occur of the
following, unless otherwise determined by the Committee:

 

(i) the expiration of thirty-six (36) months after the date of the Employee
Optionee’ s termination of employment due to retirement in accordance with
Company policy; provided, however, that if the Employee Optionee dies within
such thirty-six (36) month period post-retirement date period, any unexercised
Nonqualified Option may thereafter be exercised by the legal representative of
the Employee Optionee’s estate or by the legatee of such Nonqualified Option
under the Employee Optionee’s last will and testament (or in accordance with the
laws of descent and distribution if the Employee Optionee did not have a valid
last will and testament) for a period of twelve (12) months after the date of
the Employee Optionee’s death or the expiration of the Option Period, if
shorter;

 

(ii) the expiration of twelve (12) months following the date of death or date of
termination of employment due to permanent disability of the Employee Optionee;

 

(iii) the expiration of ninety (90) days following the date of the Employee
Optionee’s termination of employment for reasons other than retirement,
permanent disability, death or Just Cause Termination; or

 

(iv) the date the Employee Optionee ceases to be an Employee by reason of a Just
Cause Termination.

 

  (c)   Prior to the expiration of the Option Period of an ISO, the unexercised
ISO shall automatically and without notice expire and become null and void at
the time of the earliest to occur of the following, unless otherwise determined
by the Committee in compliance with the requirements of Code Section 422:

 

-12-



--------------------------------------------------------------------------------

 

(i) the expiration of three (3) months after the date of the Employee Optionee’s
termination of employment due to retirement in accordance with Company policy;
provided, however, that if the Employee Optionee dies within such three (3)
month period post-retirement date period, any unexercised ISO may thereafter be
exercised by the legal representative of the Employee Optionee’s estate or by
the legatee of such ISO under the Employee Optionee’s last will and testament
(or in accordance with the laws of descent and distribution if the Employee
Optionee did not have a valid last will and testament) during the balance of
such three (3) month period or the expiration of the Option Period, if shorter;

 

(ii) the expiration of one (1) year following the date of termination of
employment due to permanent disability of the Employee Optionee;

 

(iii) the expiration of three (3) months following the date of death of the
Employee Optionee;

 

(iv) the expiration of three (3) months following the date of the Employee
Optionee’s termination of employment for reasons other than retirement,
permanent disability, or death or Just Cause Termination; or

 

(v) the date the Employee Optionee ceases to be an Employee by reason of a Just
Cause Termination.

 

  (d)   Notwithstanding the foregoing, if an Employee Optionee’s employment is
terminated due to a Just Cause Termination, the Employee Optionee’s Options
shall thereupon terminate and no Options shall thereafter be exercisable by such
Employee Optionee. In addition, if at any time within one (1) year of the date
of which an Employee Optionee exercises an Option, the Employee Optionee (i)
incurs a Just Cause Termination, and/or (ii) engages in any activity determined
in the discretion of the Committee to be in competition with any activity, or
otherwise inimical, contrary or harmful to the interests of the Company or any
Subsidiary (including, but not limited to, accepting employment with or serving
as a consultant, advisor or in any other capacity to an entity that is in
competition with or acting against the interests of the Company or any
Subsidiary), then an amount of cash equal to any gain (“Gain”) realized by the
Employee Optionee from the exercise of any of the Employee Optionee’s Options
shall be paid by the Employee Optionee to the Company immediately upon notice
from the Company. Such Gain shall be determined as of the Option exercise date,
without regard to any subsequent change in the Fair Market Value of the Common
Stock. The Company shall have the right to offset such Gain against any amounts
otherwise owed to the Employee Optionee by the Company or any Subsidiary
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement).

 

-13-



--------------------------------------------------------------------------------

 

SECTION 3.6. CHANGE IN CONTROL TRANSACTION.

 

All of the Options granted under this Article III shall become immediately
exercisable in full upon the public announcement of a Change in Control
Transaction, and may thereafter be exercised at any time before the date of
consummation of the Change in Control Transaction (except as otherwise provided
in Article II hereof, and except to the extent that such acceleration of
exercisability would result in an “excess parachute payment” within the meaning
of Section 280G of the Code). Any Option that has not been fully exercised
before the date of consummation of the Change in Control Transaction shall
terminate on such date, unless a provision has been made in writing in
connection with such transaction for the assumption of all Options theretofore
granted, or the substitution for such Options of options to acquire the voting
stock of a successor employer corporation, or a parent or a subsidiary thereof,
with adjustments as the Committee determines appropriate, in which event the
Options theretofore granted shall continue in the manner and under the terms so
provided.

 

SECTION 3.7. RESTRICTIONS ON TRANSFER.

 

Except as otherwise determined by the Committee solely with respect to
Nonqualified Options, an Option granted under this Article III may not be
Transferred except by last will and testament or the laws of descent and
distribution and, during the lifetime of the Employee Optionee to whom it was
granted, may be exercised only by such Employee Optionee.

 

SECTION 3.8. STOCK CERTIFICATES.

 

Certificates representing the Stock issued pursuant to the exercise of Options
will bear all legends required by law and necessary to effectuate the provisions
hereof. The Company may place a “stop transfer” order against such shares of
Stock until all restrictions and conditions set forth in this Article III, the
applicable Option Agreement, and in the legends referred to in this Section 3.8
have been complied with.

 

SECTION 3.9. AMENDMENT AND DISCONTINUANCE.

 

The Board may amend, suspend or discontinue the provisions of this Article III
at any time or from time to time; provided that any action of the Board will not
cause ISOs granted under this Plan to fail to comply with Section 422 of the
Code unless the Board specifically declares such action to be made for that
purpose; and, provided, further, that no such action may, without the approval
of the shareholders of the Company, materially increase (other than by reason of
an adjustment pursuant to Section 2.3(b) hereof) the aggregate number of shares
of Stock in the Plan Pool, materially increase the benefits accruing to Eligible
Persons or materially modify eligibility requirements for participation under
this Article III. Moreover, no such action may alter or impair any Option
previously granted under this Article III without the consent of the applicable
Employee Optionee.

 

SECTION 3.10. COMPLIANCE WITH RULE 16b-3.

 

With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article III are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
this Article III or action by the Board or the

 

-14-



--------------------------------------------------------------------------------

 

Committee fails so to comply, it shall be deemed null and void to the extent
permitted by law and deemed advisable by the Committee and the Board.

 

ARTICLE IV

STOCK APPRECIATION RIGHTS

 

SECTION 4.1. GRANTS OF SARS.

 

  (a)   The Corporation may grant SARs under this Article IV. SARs will be
deemed granted only upon (i) authorization by the Committee, (ii) approval by
the Board, and (iii) the execution and delivery of a SAR Agreement by the
Eligible Person to whom the SARs are to be granted (the “SAR Recipient”) and a
duly authorized officer of the Corporation. SARs will not be deemed granted
merely upon authorization by the Committee. The aggregate number of shares of
Stock which shall underlie SARs granted hereunder shall not exceed the total
number of shares of Stock remaining in the Plan Pool, less all shares of Stock
potentially acquirable under or underlying all other Rights outstanding under
this Plan.

 

  (b)   Each grant of SARs pursuant to this Article IV shall be evidenced by a
SAR Agreement between the Corporation and the SAR Recipient, in form and
substance satisfactory to the Committee in its sole discretion, consistent with
this Article IV.

 

SECTION 4.2. TERMS AND CONDITIONS OF SARS.

 

  (a)   All SARs must be granted within ten (10) years of the Effective Date.

 

  (b)   Each SAR issued pursuant to this Article IV shall have an initial base
value (the “Base Value”) equal to the Fair Market Value of a share of Common
Stock on the date of issuance of the SAR.

 

  (c)   At the discretion of the Committee, a SAR Recipient, as a condition to
the granting of a SAR, may be required to execute and deliver to the Corporation
a nonsolicitation and/or noncompetition agreement approved by the Committee.

 

  (d)   Nothing contained in this Article IV, any SAR Agreement or in any other
agreement executed in connection with the granting of a SAR under this Article
IV will confer upon any SAR Recipient any right with respect to the continuation
of his or her status as an Employee or Nonemployee Director of the Corporation
or any of its Subsidiaries.

 

  (e)   Except as otherwise provided herein, each SAR Agreement may specify the
period or periods of time within which each SAR, or portion thereof, will first
become exercisable (the “SAR Vesting Period”). Such SAR Vesting Period shall be
fixed by the Committee, subject to approval by the Board, and may be accelerated
or shortened by the Committee, subject to approval by the Board.

 

 

 

-15-



--------------------------------------------------------------------------------

 

 

  (f)   SARs relating to no less than one hundred (100) shares of Stock may be
exercised at any one time unless the number SARs exercised is the total number
of all SARs at that time exercisable by the SAR Recipient.

 

  (g)   A SAR Recipient shall have no rights as a shareholder of the Corporation
with respect to any shares of Stock underlying such SAR. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights, except as provided in Section
2.3(b).

 

SECTION 4.3. RESTRICTIONS ON TRANSFER OF SARS.

 

Except as otherwise determined by the Committee or as provided in Section 4.7,
SARs granted under this Article IV may not be Transferred and during the
lifetime of the SAR Recipient to whom it was granted, may be exercised only by
such SAR Recipient.

 

SECTION 4.4. EXERCISE OF SARS.

 

  (a)   A SAR Recipient (or his or her executors or administrators, or heirs or
legatees) shall exercise a SAR by giving written notice of such exercise to the
Corporation. SARs may be exercised only upon the completion of the SAR Vesting
Period, if any, applicable to such SAR (the date such notice is received by the
Corporation being referred to herein as the “SAR Exercise Date”).

 

  (b)   Within thirty (30) business days of the SAR Exercise Date applicable to
a SAR exercised in accordance with Section 4.4(a), the SAR Recipient shall be
paid in cash the difference between the Base Value of such SAR and the Fair
Market Value of the Common Stock as of the SAR Exercise Date, as such difference
is reduced by the Company’s Tax Withholding Liability arising from such
exercise.

 

SECTION 4.5. TERMINATION OF SARS.

 

Subject to approval by the Board, the Committee shall determine, and each SAR
Agreement shall state, the expiration date or dates of each SAR, but such
expiration date shall be not later than ten (10) years after the date such SAR
is granted (the “SAR Period”). Subject to approval by the Board, the Committee
may extend the expiration date or dates of a SAR Period after such date was
originally set; provided, however, such expiration date may not exceed the
maximum expiration date described in this Section 4.5.

 

Notwithstanding the foregoing, if an Employee’s employment is terminated due to
a Just Cause Termination, the Employee’s SARs shall thereupon terminate and no
SARs shall thereafter be exercisable by such Employee. In addition, if at any
time within one (1) year of the date of which an Employee exercises SARs, the
Employee (i) incurs a Just Cause Termination, and/or (ii) engages in any
activity determined in the discretion of the Committee to be in competition with
any activity, or otherwise inimical, contrary or harmful to the interests of the
Company or any Subsidiary (including, but not limited to, accepting employment
with or serving as a consultant, advisor or in any other capacity to an entity
that is in competition with or acting against the interests of the Company or
any Subsidiary), then an amount of cash equal to any gain (“Gain”) realized by
the Employee from the exercise of any of the Employee’s SARs shall

 

-16-



--------------------------------------------------------------------------------

 

be paid by the Employee to the Company immediately upon notice from the Company.
Such Gain shall be determined as of the SAR exercise date, without regard to any
subsequent change in the Fair Market Value of the Common Stock. The Company
shall have the right to offset such Gain against any amounts otherwise owed to
the Employee by the Company or any Subsidiary (whether as wages, vacation pay,
or pursuant to any benefit plan or other compensatory arrangement).

 

SECTION 4.6. CHANGE IN CONTROL TRANSACTION.

 

At any time prior to the date of consummation of a Change in Control
Transaction, the Committee may, in its absolute discretion, determine that all
or any part of the SARs theretofore granted under this Article IV shall become
immediately exercisable in full and may thereafter be exercised at any time
before the date of consummation of the Change in Control Transaction (except as
otherwise provided in Article II hereof, and except to the extent that such
acceleration of exercisability would result in an excess parachute payment
within the meaning of Section 280G of the Code). Any SAR that has not been fully
exercised before the date of consummation of the Change in Control Transaction
shall terminate on such date, unless a provision has been made in writing in
connection with such transaction for the assumption of all SARs theretofore
granted, or the substitution for such SARs of grants of stock appreciation
rights having comparable characteristics under a stock appreciation rights plan
of a successor employer corporation or bank, or a parent or a subsidiary
thereof, with adjustments the Committee determines appropriate, in which event
the SARs theretofore granted shall continue in the manner and under the terms so
provided.

 

SECTION 4.7. DESIGNATION OF BENEFICIARIES.

 

A SAR Recipient may designate a beneficiary or beneficiaries to receive all or
part of the cash to be paid to the SAR Recipient under this Article IV in case
of Death. A designation of beneficiary may be replaced by a new designation or
may be revoked by the SAR recipient at any time. A designation or revocation
shall be on a form to be provided for that purpose and shall be signed by the
SAR Recipient and delivered to the Corporation prior to the SAR recipient’s
Death. In case of the SAR Recipient’s Death, the amounts to be distributed to
the SAR Recipient under this Article IV with respect to which a designation of
beneficiary has been made (to the extent it is valid and enforceable under
applicable law) shall be distributed in accordance with this Article IV to the
designated beneficiary or beneficiaries. The amount distributable to a SAR
Recipient upon Death and not subject to such a designation shall be distributed
to the SAR Recipient’s estate. If there shall be any question as to the legal
right of any beneficiary to receive a distribution under this Article IV, the
amount in question may be paid to the estate of the SAR Recipient in which event
the Corporation shall have no further liability to anyone with respect to such
amount.

 

SECTION 4.8. AMENDMENT AND DISCONTINUANCE.

 

The Board may amend, suspend or discontinue the provisions of this Article IV at
any time or from time to time provided that no action of the Board may, without
the approval of the shareholders of the Corporation materially increase (other
than by reason of an adjustment pursuant to Section 2.3(b) hereof) the maximum
aggregate number of shares of Stock in the Plan

 

-17-



--------------------------------------------------------------------------------

 

Pool, materially increase the benefits accruing to Eligible Persons or
materially modify eligibility requirements for participation under this Article
IV. Moreover, no such action may alter or impair any SAR previously granted
under this Article IV without the consent of the applicable SAR Recipient.

 

SECTION 4.9. COMPLIANCE WITH RULE 16b-3.

 

With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article IV are intended to comply with all applicable conditions of
Rule l6b-3 or its successors under the 1934 Act. To the extent any provision of
this Article IV or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee and the Board.

 

ARTICLE V

OPTIONS TO NONEMPLOYEE DIRECTORS

 

SECTION 5.1. GRANTS OF DIRECTOR OPTIONS.

 

On an annual basis during the term of this Plan, the Committee, shall, in its
sole discretion, from among Eligible Persons, select the Nonemployee Directors
who shall receive Director Options and determine the number of Director Options
to be granted to each such Nonemployee Director.

 

SECTION 5.2. EXERCISE PRICE.

 

  (a)   The exercise price of each Director Option granted under this Plan (the
“Exercise Price”) shall be the Fair Market Value of the Common Stock on the date
of grant of the Director Option.

 

SECTION 5.3 TERMS AND CONDITIONS OF DIRECTOR OPTIONS.

 

  (a)   All grants of Director Options must be made within ten (10) years of the
Effective Date.

 

  (b)   Each Director Option shall be evidenced by a Director Option Agreement,
which shall contain such provisions as may be determined by the Committee,
consistent with this Article V.

 

  (c)   Not less that one hundred (100) shares of Stock may be purchased at any
one time through the exercise of a Director Option unless the number of shares
of Stock purchased equals the total number at that time purchasable under all
Director Options granted to the Nonemployee Director.

 

  (d)   A Nonemployee Director shall have no rights as a shareholder of the
Company with respect to any shares of Stock covered by Director Options granted
to the Director until payment in full of the Exercise Price by such Director for
the shares being purchased. No adjustment shall be made for dividends (ordinary
or

 

-18-



--------------------------------------------------------------------------------

 

extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such Stock is
fully paid for, except as provided in Section 2.3(b).

 

  (e)   Additionally and notwithstanding any other provisions of this Article V,
no shares of Stock obtained pursuant to the exercise of a Director Option may be
Transferred until at least six (6) months and one (1) day shall have elapsed
since the date such Director Option was granted.

 

SECTION 5.4. EXERCISE OF DIRECTOR OPTIONS.

 

  (a)   A Director Option may be exercised to the extent exercisable (i) by
giving written notice of exercise to the Company, specifying the number of full
shares of Stock to be purchased and, if applicable, accompanied by full payment
of the Exercise Price thereof and the amount of the Tax Withholding; and (ii) by
giving assurances satisfactory to the Company that the shares of Stock to be
purchased upon such exercise are being purchased for investment and not with a
view to resale in connection with any distribution of such shares in violation
of the 1933 Act; provided, however, that in the event the prior occurrence of
the Registration or in the event resale of such Stock without such Registration
would otherwise be permissible this second condition will be inoperative if, in
the opinion of counsel for the Company, such condition is not required under the
1933 Act or any other applicable law, regulation or rule of any governmental
agency.

 

  (b)   As a condition to the issuance of the shares of Stock upon full or
partial exercise of a Director Option, the Nonemployee Director will pay to the
Company in cash, or in such other form as the Committee may determine in its
discretion, the amount of the Company’s Tax Withholding Liability required in
connection with such exercise.

 

  (c)   The Exercise Price of a Director Option shall be payable to the Company
either (i) in United States dollars, in cash or by check, or money order payable
to the order of the Company, or (ii) unless the applicable Director Option
Agreement provides otherwise, at the discretion of the Committee and the Board,
through the delivery of shares of Stock owned by the Nonemployee Director for at
least six months prior to the Director Option Exercise Date having a Fair Market
Value as of the date of delivery equal to the Exercise Price, or (iii) at the
discretion of the Committee and the Board, by a combination of (i) and (ii)
above, or (iv) unless the applicable Director Option Agreement provides
otherwise, at the discretion of the Committee and to the extent permitted by
law, by cashless exercise through a broker or by such other method as the
Committee may from time to time prescribe, or (v) in accordance with the
provisions of Article III Deferral of Stock Option Income and related provisions
of the Sky Financial Group, Inc. Non-Qualified Retirement Plan (or any successor
plan thereto).

 

 

 

 

-19-



--------------------------------------------------------------------------------

 

SECTION 5.5. TERM AND TERMINATION OF DIRECTOR OPTIONS.

 

  (a)   The term of each Director Option (“Term”), after which each such
Director Option shall expire, shall be ten (10) years from the date of grant.

 

  (b)   Prior to the expiration of the Term of a Director Option, the
unexercised portion of each Director Option shall automatically and without
notice expire and become null and void at the time of the earliest to occur of
the following, unless otherwise determined by the Committee:

 

(i) the expiration of thirty-six (36) months after the date of the Nonemployee
Director’s termination of as a Nonemployee Director due to retirement in
accordance with Company policy; provided, however, that if the Nonemployee
Director dies within such thirty-six (36) month period post-retirement date
period, any unexercised Director Option may thereafter be exercised by the legal
representative of the Nonemployee Director’s estate or by the legatee of such
Director Option under the Nonemployee Director’s last will and testament (or in
accordance with the laws of descent and distribution if the Nonemployee Director
did not have a valid last will and testament) for a period of twelve (12) months
after the date of the Nonemployee Director’s death or the expiration of the
Term, if shorter;

 

(ii) the expiration of ninety (90) days after the optionee ceases to be a
Nonemployee Director, other than by reason of retirement, permanent disability,
death, or for cause; or

 

(iii) the expiration of twelve (12) months following the date of death or date
of termination of service as a Nonemployee Director due to permanent disability
of the optionee.

 

SECTION 5.6. CHANGE IN CONTROL TRANSACTION.

 

At any time prior to the date of consummation of a Change in Control
Transaction, the Committee may, in its absolute discretion, determine that all
or any part of the Director Options theretofore granted under this Article V
shall become immediately exercisable in full and may thereafter be exercised at
any time before the date of consummation of the Change in Control Transaction
(except as otherwise provided in Article II hereof). Any Director Option that
has not been fully exercised before the date of consummation of the Change in
Control Transaction shall terminate on such date, unless a provision has been
made in writing in connection with such transaction for the assumption of all
Director Options theretofore granted, or the substitution for such Director
Options of options to acquire the voting stock of a successor employer
corporation, or a parent or a subsidiary thereof, with adjustments as the
Committee determines appropriate, in which event the Director Options
theretofore granted shall continue in the manner and under the terms so
provided.

 

 

-20-



--------------------------------------------------------------------------------

 

SECTION 5.7. RESTRICTIONS ON TRANSFER.

 

Director Options shall not be transferable except by last will and testament or
the laws of descent and distribution and shall be exercisable during the
Nonemployee Director’s lifetime only by such Nonemployee Director. Nonemployee
Directors are eligible to receive awards of SARs under Article IV of this Plan
in addition to (and not in lieu of) any awards pursuant to this Article V.

 

SECTION 5.8. STOCK CERTIFICATES.

 

Certificates representing the Stock issued pursuant to the exercise of Director
Options will bear all legends required by law and necessary to effectuate the
provisions hereof. The Company may place a “stop transfer” order against such
shares of Stock until all restrictions and conditions set forth in this Article
V, the applicable Director Option Agreement, and in the legends referred to in
this Section 5.8 have been complied with.

 

SECTION 5.9. AMENDMENT AND DISCONTINUANCE.

 

The Board may amend, suspend or discontinue the provisions of this Article V at
any time or from time to time; provided, that no such action may, without the
approval of the shareholders of the Company, materially increase (other than by
reason of an adjustment pursuant to Section 2.3(b) hereof) the aggregate number
of shares of Stock in the Plan Pool, materially increase the benefits accruing
to Nonemployee Directors or materially modify eligibility requirements for
participation under this Article V.

 

SECTION 5.10. COMPLIANCE WITH RULE 16b-3.

 

With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Article V are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the 1934 Act. To the extent any provision of
this Article V or action by the Board or the Committee fails so to comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee and the Board.

 

SECTION 5.11. NO RIGHT TO CONTINUE AS DIRECTOR.

 

Neither this Plan nor the granting of a Director Option, nor any other action
taken pursuant to this Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Board will nominate any Nonemployee
Director for reelection, or that the Company or any Subsidiary will retain a
Nonemployee Director for any period of time, or at any particular rate of
Nonemployee Director fees.

 

 

-21-



--------------------------------------------------------------------------------

 

ARTICLE VI

MISCELLANEOUS

 

SECTION 6.1. APPLICATION OF FUNDS.

 

The proceeds received by the Corporation from the sale of Stock pursuant to the
exercise of Rights will be used for general corporate purposes.

 

SECTION 6.2. NO OBLIGATION TO EXERCISE RIGHT.

 

The granting of a Right shall impose no obligation upon the recipient to
exercise such Right.

 

SECTION 6.3. TERM OF PLAN.

 

Except as otherwise specifically provide herein, Rights may be granted pursuant
to this Plan from time to time within ten (10) years from the Effective Date.

 

***

 

-22-